Citation Nr: 1129329	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-33 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for a bilateral hip disorder.

2.	Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a left knee disability.

3.	Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The case was brought before the Board in January 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him new VA examinations.  The Veteran was afforded a VA examination in March 2009 for his bilateral hip and right knee disorders.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran's current bilateral hip disorder is not shown to be due to a disease or injury in service or to any incident of his military service.

2.	The Veteran's right knee disorder is not related to a disease or injury incurred in service, did not manifest within one year of service discharge; and was not caused or aggravated by a service-connected disability.




CONCLUSIONS OF LAW

1.	The Veteran's bilateral hip disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2010).

2.	A right knee disorder was not incurred in or aggravated by active duty service, nor was it proximately caused or aggravated by a service-connected disability, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in October 2004, February 2006, and April 2006.  The October 2004 and February 2006 letters advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The April 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of his right knee and TDIU claims in the May 2005 rating decision, the Board finds that providing him with adequate notice in the April 2006 letter followed by a readjudication of the claim in the September 2006 statement of the case, January 2009 Board decision, and the June 2009 and March 2010 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in April 2005 and February 2009 for his bilateral hip and right knee claims.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

Analysis

The Veteran contends that his bilateral hip disorder is directly related to service and that his right knee disorder is the result of his service-connected left knee disability.  For this reason, he believes his claims of service connection should be granted.  The Veteran's claim for a right knee disorder will also be considered on a direct basis to accord him every possible consideration.  

The Veteran was afforded a medical examination at entrance to, and separation from, service in February 1976 and June 1980, respectively.  At his entrance examination there were no defects of the bilateral hips or right knee noted and the Veteran was found to be qualified for enlistment.  Also on his self reported Report of Medical History the Veteran did not indicate he had any hip or knee problems.  In an April 1979 service treatment record the Veteran's hips were x-rayed after he complained that he was experiencing thigh pain.  The x-rays showed no myositis ossificans and the Veteran's hips were recorded as having full range of motion.  In a May 1979 service treatment record it was noted the Veteran complained of pain in both knees.  However, there is no diagnosis of a right knee disorder, nor is there any follow up for right knee pain.  At the Veteran's separation examination in June 1980 the only defect noted was his left knee.  There is no reference to either a bilateral hip or right knee disorder.  

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with hip or right knee problems.  The lack of findings of record weighs against the Veteran's assertion that he suffered from these disabilities in-service.
Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The first post-service reference to a hip disorder comes from an April 2005 VA examination, approximately 25 years after separation from service.  The first reference to a right knee disorder comes from a December 2001 VA treatment record, approximately 21 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran filed a claim of service connection for a left knee and lower back disorder in September 1980, but he did not report either a bilateral hip or right knee condition at this time.  The Veteran was given a VA examination in October 1980, 1 month after separation from service, and he did not report pain in his bilateral hips or right knee.  The Veteran underwent a VA examination in October 1981 and June 1982 where again he failed to report any problems with his hips or right knee.  At a July 1987 VA examination the Veteran also did not complain of a bilateral hip or right knee disorder.  This evidence weighs against the Veteran's contention that he suffered these injuries in-service. 

The Veteran was seen at the VA Medical Center in February 2001 where he reported osteoarthritis in his left knee, back, and shoulder.  He did not report any pain in his hips or his right knee at this time.

As noted above, the April 2005 VA examination noting the Veteran had slight changes of the bilateral hips is the first post-service record of a bilateral hip disorder.  The first post-service reference to a right knee disability comes from a December 2001 VA treatment record where the Veteran indicated he had chronic bilateral knee pain that began a day earlier.  See also April and June 2004 VA treatment records.  An October 2004 VA physician's statement indicated the Veteran was suffering from osteoarthritis in the right knee.  None of these records link the Veteran's bilateral hip or right knee disorders to service. 

The Board also notes at the Veteran's January 2005 Social Security Administration hearing the Veteran reported that he had pain in his right knee that was an eight out of ten in severity of pain.  At this hearing the Veteran also reported that he felt a sharp pain in his hip sockets.  

The Veteran was afforded a VA examination in April 2005.  At this examination it was noted that the Veteran's right hip had slight narrowing of the joint space.  Also, x-rays of the Veteran's knees indicated slight to mild narrowing of the medial joint spaces bilaterally.  The Veteran did not complain that he had suffered from these disorders since service and there is no indication that these changes are the result of the Veteran's active duty.

A September 2005 VA treatment record indicated the Veteran was suffering from pain in his right knee.  A March 2006 VA treatment record noted the Veteran was returning for a follow up of osteoarthritis in both of his knees.  There is no opinion in either of these records that the Veteran's right knee pain could be linked to service.

The Veteran was afforded a VA examination in February 2009 for his bilateral hip and right knee disorders.  The Veteran reported that he had no pain in the hip joint itself and the examiner noted the Veteran did report pain in the posterior right area of his sacral spine and the mid buttocks area.  See also March 2007 statement where the Veteran reported sharp, stabbing pain in both buttocks.  The Veteran also reported he slipped and fell on his right hip one year earlier.  

The examiner noted the Veteran's hip pain was not from his hip joints, but was pain from his lower back.  After taking x-rays, it was noted the Veteran's hips had mild degenerative changes.  The examiner did not relate the Veteran's bilateral hip disorder to service.  His rationale was that there were no complaints or treatment for a hip disorder while in-service and the first record of a hip problem came many years after separation from service.  Overall the examiner determined the Veteran's claimed hip disorder was actually part of his lower back disability, for which he is already service connected.

With regard to his right knee, at the February 2009 VA examination the Veteran reported he used a brace to help with the daily pain.  The Veteran also reported severe flare-ups every 1 to 2 months which lasted 2-14 days.  The examiner noted very mild instability with crepitation and tenderness and x-rays revealed degenerative changes of the Veteran's bilateral knees.  The examiner determined that the Veteran's right knee disorder was not related to service.  He reviewed the claims file and noted there were no specific examinations or treatment for a right knee condition in the service medical records and at his separation examination the Veteran did not report right knee problems.  Furthermore, the examiner noted the first complaint of right knee pain was from December 2001, 21 years after separation from service, and at that time the Veteran reported that his knee began swelling the day before.  The examiner also indicated the Veteran's ankle x-rays showed only mild osteoarthritic changes and these joints would have been significantly worse if parachuting in-service had caused damage to any of the Veteran's joints.

As noted above, there is no evidence the Veteran was diagnosed with osteoarthritis of the right knee within one year after separation from service.  As such, the presumption of service connection does not apply in the instant case.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide an opinion linking any current bilateral hip or right knee disorder to service or a service-connected disability.  To the extent that the Veteran contends that he has continuous knee and hip problems since service, this evidence is not credible given the inconsistencies in the record regarding the date of onset, to include comments suggesting post-service injuries, particularly with regard to the hip. See February 2009 VA examination report. 

With respect to secondary service connection, the Veteran contends that his right knee disorder was proximately caused by his service-connected left knee disability.

In an October 2004 statement by a VA physician, it was noted the Veteran suffered from a service-connected left knee disability and had also developed osteoarthritis in his right knee.  However, this opinion fails to link the two disorders and indicate the Veteran's right knee osteoarthritis was related to his service-connected left knee.

The Board has reviewed the Veteran's treatment records, however there is no opinion linking his right knee disorder to his service-connected left knee.  See e.g., April 2004, September 2005, and March 2006 VA treatment records.

As noted above, the Veteran was afforded a VA examination in February 2009 where he reported he believed his right knee pain was due to his service-connected left knee disability.  After examining the Veteran and reviewing the record, the examiner determined that the Veteran's right knee disorder was not related to his left knee or lower back disabilities.  The examiner's rationale was that the Veteran's right knee disorder was caused by normal aging.  The examiner also cited to various x-rays of the Veteran's joints which revealed findings similar to the osteoarthritis in the Veteran's right knee and indicated this was an age related problem common to all of his joints.  See February 2009 x-rays of the Veteran's shoulders, hands, hips, and ankles.

The Board observes in his February 2010 statement in support of the claim the Veteran stated that his physician told him his right knee was going bad due to it being used to compensate for his service-connected left knee.  However, there is no evidence in the claims file reflecting such a statement by a doctor or other medical professional and the Veteran's own account of what he was told by a doctor cannot serve as competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).

As discussed above, the Veteran is generally not capable of opining on matters requiring medical knowledge.  Routen, supra; see also Bostain, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, as an opinion linking the Veteran's right knee disorder to his service-connected left knee disability is a medical opinion, the Veteran is not competent to diagnose this.

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his bilateral hip or right knee disorders are related to service.  The evidence also weighs against his contention that his left knee disability is the proximate cause of, or has aggravated, his right knee disorder.  In addition, a VA physician has opined that it is less likely than not that the Veteran's bilateral hip and right knee disorders are related to service, or that his right knee disorder is related to his service-connected left knee disability.  These opinions were rendered following an interview and evaluation of the Veteran as well as a review of historical records.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral hip disorder on a direct basis and against the claim for a right knee disorder on a presumptive, direct and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a bilateral hip disorder is denied.

Entitlement to service connection for a right knee disorder is denied.




REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A total disability rating based on individual unemployability may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2009).  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In this case, the RO properly denied the claim for TDIU on a schedular basis as the Veteran is not service connected for a single disability at 60 percent or more, and although he is service-connected for a back disability at 20 percent disabling, and a left knee disability as 20 percent disabling, he does not have one disability rated as 40 percent or more disabling.  38 C.F.R. § 4.16(a) (2010).  

In the present case, the record includes evidence which appears to indicate that the Veteran's service connected disabilities render him unable to work.  An October 2004 VA physician opined that the Veteran could not perform gainful employment due to his knee and back pain.  The September 2007 Social Security Administration decision determined that the Veteran was unable to work, at least in part, due to his service-connected disabilities.  However, a February 2010 VA examination opinion was that the Veteran was able to do some work.  As such, these opinions should be reconciled on remand.

The VA may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the veteran can perform work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, supra, the Court specifically stated that VA has a duty to obtain an examination and an opinion on what effect the service connected disability has on the veteran's ability to work.  Friscia, at 297.  The Board may not adjudicate this issue in the first instance.  See VAOPGCPREC 6-96 (August 16, 1996).  

If a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Upon remand, the Agency of Original Jurisdiction (AOJ) should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice regarding what is required to establish entitlement to TDIU and affording him an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of any of his service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Veteran should be asked to furnish records verifying that he experienced marked interference with employment, that he has had frequent periods of hospitalization, or that he is unable to follow a substantially gainful employment due to his service-connected disabilities.

2.	After the Veteran has been provided a reasonable opportunity to provide evidence in accordance with the above directives and any records received have been associated with the claims folder, schedule the Veteran for an appropriate VA examination to determine the effect of his service connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service connected disabilities, acting alone or together, cause marked interference with his employment or, in the alternative, render him unable to secure or maintain substantially gainful employment.  Any opinion should be accompanied by an explanation regarding how the Veteran's service connected disabilities cause marked interference with employment or an inability to follow a substantially gainful employment.  If the examiner cannot determine whether the Veteran's service connected disabilities cause marked interference with his employment without invoking processes relating to guesses or judgment based on mere conjecture, the examiner should clearly specify so in the report with an explanation as to why.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.	After completing the above submit the TDIU issue to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim and should consider whether an extraschedular rating is warranted.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


